            Case 1:20-cv-07661-AJN Document 1 Filed 09/17/20 Page 1 of 19




 UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------- X
DAVID MESSINGER,                        :
                                                        Case No.: ______________
                                        :
                Plaintiff,              :
                                                        COMPLAINT
                                        :
      -against-                         :
                                                        DEMAND FOR JURY TRIAL
                                        :
ROSETTA STONE INC., A. JOHN HASS III,   :
LAURENCE FRANKLIN, PATRICK W.           :
GROSS, AEDHMAR HYNES, GEORGE A.         :
LOGUE, DAVID NIERENBERG, KATHRYN :
EBERLE WALKER, JESSIE WOOLLEY-          :
WILSON, and STEVEN P. YANKOVICH,        :
                                        :
                Defendants.             :
--------------------------------------- X

       Plaintiff David Messinger (“Plaintiff”), by and through his attorneys, alleges the following

upon information and belief, including investigation of counsel and review of publicly-available

information, except as to those allegations pertaining to Plaintiff, which are alleged upon personal

knowledge:

                                  NATURE OF THE ACTION

       1.       This is an action brought by Plaintiff against Rosetta Stone Inc. (“Rosetta Stone”

or the “Company”) and the members of the Company’s board of directors (collectively referred to

as the “Board” or the “Individual Defendants” and, together with Rosetta Stone, the “Defendants”)

for their violations of Sections 14(d)(4), 14(e), and 20(a) of the Securities Exchange Act of 1934

(“Exchange Act”), 15 U.S.C. §§ 78n(d)(4), 78n(e), 78t(a), respectively, and SEC Rule 14d-9, 17

C.F.R. §240.14d-9 (“Rule 14d-9”). Plaintiff also asserts a claim against the Individual Defendants

for breaching their fiduciary duty of candor/disclosure under state law. Plaintiff’s claims arise in

connection with the proposed tender offer (“Tender Offer”) by Veritas Capital through its portfolio

company Cambium Learning Group (“Cambium”) to acquire all of the issued and outstanding



                                                1
            Case 1:20-cv-07661-AJN Document 1 Filed 09/17/20 Page 2 of 19




shares of Rosetta Stone (the “Proposed Transaction”).

       2.       On August 29, 2020, Rosetta Stone entered into an agreement and plan of merger,

(the “Merger Agreement”), whereby shareholders of Rosetta Stone common stock will receive

$30.00 in cash for each share of Rosetta Stone common stock they own (the “Offer Price”).

       3.       On September 15, 2020, in order to convince Rosetta Stone’s shareholders to

tender their shares, the Board authorized the filing of a materially incomplete and misleading

Schedule 14D-9 Solicitation/Recommendation Statement (the “Recommendation Statement”)

with the SEC. In particular, the Recommendation Statement contains materially incomplete and

misleading information concerning: (i) the sales process; (ii) the fairness opinion and financial

analyses performed by the Company’s financial advisor, Goldman Sachs & Co. LLC (“Goldman

Sachs”); and (iii) certain financial projections prepared by Rosetta Stone and relied upon by

Goldman Sachs.

       4.       The Tender Offer is scheduled to expire at one minute after 11:59 p.m., New York

City time, on October 13, 2020 (the “Expiration Date”). It is imperative that the material

information that has been omitted from the Recommendation Statement is disclosed to the

Company’s shareholders prior to the forthcoming Expiration Date so they may make an informed

determination on whether to tender their shares.

       5.       For these reasons, and as set forth in detail herein, Plaintiff seeks to enjoin

Defendants from closing the Tender Offer or taking any steps to consummate the Proposed

Transaction, unless and until the material information discussed below is disclosed to Rosetta

Stone’s shareholders or, in the event the Proposed Transaction is consummated, to recover

damages resulting from the Defendants’ violations of the Exchange Act and breach of the duty of

candor/disclosure.




                                               2
            Case 1:20-cv-07661-AJN Document 1 Filed 09/17/20 Page 3 of 19




                                 JURISDICTION AND VENUE

       6.       This Court has original jurisdiction over this action pursuant to Section 27 of the

Exchange Act (15 U.S.C. § 78aa) and 28 U.S.C. § 1331 (federal question jurisdiction) as Plaintiff

alleges violations of Sections 14(d)(4), 14(e), and 20(a) of the Exchange Act.

       7.       The Court has supplemental jurisdiction over the state law claim for breach of the

duty of candor/disclosure pursuant to 28 U.S.C. § 1367.

       8.       Personal jurisdiction exists over each Defendant either because the Defendant

conducts business in or maintains operations in this District, or is an individual who is either

present in this District for jurisdictional purposes or has sufficient minimum contacts with this

District as to render the exercise of jurisdiction over the Defendants by this Court permissible

under traditional notions of fair play and substantial justice. “Where a federal statute such as

Section 27 of the [Exchange] Act confers nationwide service of process, the question becomes

whether the party has sufficient contacts with the United States, not any particular state.” Sec.

Inv’r Prot. Corp. v. Vigman, 764 F.2d 1309, 1305 (9th Cir. 1985). “[S]o long as a defendant has

minimum contacts with the United States, Section of the Act confers personal jurisdiction over

the defendant in any federal district court.” Id. At 1316.

       9.       Venue is proper in this District under Section 27 of the Exchange Act and 28

U.S.C. § 1391, because Defendants are found or are inhabitants or transact business in this

District. Indeed, Rosetta Stone’s common stock trades on the New York Stock Exchange, which

is headquartered in this District, and Rosetta Stone hired Goldman Sachs as a financial advisor

for the purposes of the Proposed Transaction, which is also headquartered in this District

rendering venue in this District appropriate. See, e.g., United States v. Svoboda, 347 F.3d 471,

484 n.13 (2d Cir. 2003) (collecting cases).




                                                 3
         Case 1:20-cv-07661-AJN Document 1 Filed 09/17/20 Page 4 of 19




                                          PARTIES

       10.    Plaintiff is, and has been continuously throughout all times relevant hereto, the

owner of Rosetta Stone common stock.

       11.    Defendant Rosetta Stone is a digital education company focused on language and

literacy. The Company’s common stock trades on the NYSE under the ticker symbol “RST”.

       12.    Individual Defendant Laurence Franklin is, and at all relevant times has been, Chief

Executive Officer of the Company and the Chairman of the Board of Directors.

       13.    Individual Defendant Patrick W. Gross is, and at all relevant times has been, a

director of the Company.

       14.    Individual Defendant Aedhmar Hynes is, and at all relevant times has been, a

director of the Company.

       15.    Individual Defendant George A. Logue is, and at all relevant times has been, a

director of the Company.

       16.    Individual Defendant David Nierenberg is, and at all relevant times has been, a

director of the Company.

       17.    Individual Defendant Steven P. Yankovich is, and at all relevant times has been, a

director of the Company.

       18.    Individual Defendant Steven P. Yankovich is, and at all relevant times has been, a

director of the Company.

       19.    Individual Defendant Steven P. Yankovich is, and at all relevant times has been, a

director of the Company.

       20.    The defendants referred to in ¶¶ 12-19 are collectively referred to herein as the

“Individual Defendants” and/or the “Board”, and together with Rosetta Stone as the “Defendants.”




                                               4
          Case 1:20-cv-07661-AJN Document 1 Filed 09/17/20 Page 5 of 19




                               SUBSTANTIVE ALLEGATIONS

A. Background of the Proposed Transaction

       21.     Rosetta Stone offers personalized language and reading programs. The Company's

solutions are used by schools, businesses, government organizations and individuals around the

world. Its segments include Enterprise & Education, which derives revenues from sales to

educational institutions, corporations and government agencies worldwide, and Consumer, which

derives revenue from sales to individuals and retail partners. Its cloud-based programs allow users

to learn online or on-the-go via tablet or smartphone, whether in a classroom, corporate setting, or

personal learning environment. Its Fit Brains business offers personalized brain training programs.

The Company offers courses in over 30 languages across formats, including Web-based software

subscriptions, digital downloads, mobile applications, and perpetual compact disc packages. It also

offers a portfolio of technology-based learning products for personal use to the global consumer.

       22.     Veritas Capital is a private investment firm that invests in companies that provide

critical products and services, primarily technology and technology-enabled solutions, to

government and commercial customers worldwide, including those operating in the healthcare,

aerospace & defense, software, national security, communications, energy, government services

and education industries. Veritas seeks to create value by strategically transforming the companies

in which it invests through organic and inorganic means.

       23.     On August 31, 2020, Rosetta Stone issued a press release announcing the Proposed

Transaction, which states in relevant part:

         Cambium Learning Group adds Rosetta Stone to its portfolio of digital-centric
                                    learning brands

        Rosetta Stone has entered into a definitive agreement to be acquired by Cambium
         Learning Group. Rosetta Stone shareholders will receive $30 per share in cash.




                                                5
  Case 1:20-cv-07661-AJN Document 1 Filed 09/17/20 Page 6 of 19




ARLINGTON, VA — August 31, 2020 — Rosetta Stone Inc. (NYSE:RST)
(“Rosetta Stone” or the “Company”), a world leader in technology-based learning
solutions, today announced that, following a comprehensive process, it has entered
into a definitive agreement to be acquired by Cambium Learning Group
(“Cambium”), a leading provider of digital education solutions and a portfolio
company of Veritas Capital (“Veritas”). Cambium will acquire Rosetta Stone in an
all cash transaction for $30 per share, representing an equity value of approximately
$792 million, and a premium of approximately 87.5% to Rosetta Stone’s unaffected
closing price on July 16, 2020, the last trading day before a media report was
published speculating about a potential sale process.

The Board of Directors of Rosetta Stone unanimously approved the transaction with
one director not participating due to a potential interest in the transaction. The
companies anticipate completing the transaction in the fourth quarter of 2020,
subject to the satisfaction of customary closing conditions.

Founded in 1992, Rosetta Stone’s language division uses innovative digital
solutions to help all types of learners read, write, and speak more than 30 languages.
Under its iconic brand, Rosetta Stone provides technology-based language
solutions to individual customers, schools and businesses globally. Lexia Learning,
Rosetta Stone’s literacy education division, was founded more than 35 years ago
and is a leader in the literacy education space. Today, Lexia helps students build
reading and oral language skills through its rigorously researched, independently
evaluated, and widely respected instruction and assessment blended-learning
programs. Solutions include Lexia® Core5® Reading (online differentiated
literacy instruction for students of all abilities in grades pre-K-5), Lexia®
PowerUp® Literacy (online solution to help struggling readers in grades 6-12
become proficient readers and confident learners), Rosetta Stone® English (online
blended solution to build oral language skills in emergent bilinguals), and Lexia®
Rapid™ Assessment (research-based, computer-adaptive reading and language
assessment).

With a portfolio of award-winning brands, Cambium’s digital and blended
curriculum, professional learning, and assessment solutions drive proficiency,
equity and other learning outcomes in classrooms everywhere. The addition of the
Lexia and Rosetta Stone product lines further enhances Cambium’s highly unique
continuum of digital products. Cambium is backed by Veritas Capital, a leading
investment firm with deep industry expertise and over two decades of experience
investing in companies that provide critical products and services to government
and commercial customers worldwide.

John Hass, Chairman and Chief Executive Officer of Rosetta Stone, said, “This
transaction represents the next step on a path that, over the past several years, has
transformed our language business and built a previously small K-12 software
business into a growing leader in education technology. As part of Cambium, we
will have the scale and resources to fulfill our mission and to further leverage the



                                         6
          Case 1:20-cv-07661-AJN Document 1 Filed 09/17/20 Page 7 of 19




       strength of our outstanding team to continue building and delivering technology-
       based solutions that support the ability to change learners’ lives through language
       and literacy education. I am especially grateful for the incredible dedication of our
       global team who, in a difficult environment this year, transitioned smoothly to
       delivering high-quality learning at home for students and adults.”

       “Cambium continues to thoughtfully curate a portfolio of only the best learning
       brands,” said John Campbell, Chief Executive Officer of Cambium. “With the
       significant addition of Rosetta Stone, including Lexia Learning, we are now able to
       deliver even more expansive solutions to teachers, administrators, and learners
       everywhere, and offer a continuum of best-in-class digital solutions that deliver
       personalized instruction. The team at Rosetta Stone is truly exceptional and I look
       forward to working together to grow their already-impressive leadership position.”

       “The acquisition of Rosetta Stone brings highly strategic products and intellectual
       property to Cambium’s market leading family of brands,” said Ramzi Musallam,
       Chief Executive Officer and Managing Partner of Veritas. “We look forward to
       Cambium’s continued investment in its award-winning product portfolio, and are
       thrilled to be partnering with Rosetta Stone’s talented employees as we advance our
       collective mission of improved learning outcomes through differentiated
       technology solutions.”

       The Rosetta Stone Board, company management and advisors drove a deliberate
       and comprehensive strategic review process. The decision to enter into an
       agreement with Cambium was the result of this extended evaluation of strategic
       alternatives by Rosetta Stone’s Board of Directors. As part of that review, the
       Company held discussions with a number of parties, including Cambium, through
       a formal, competitive process. Further details of the transaction and background of
       the sale process will be included in the Company’s Schedule 14D-9 with respect to
       the tender offer.

       Goldman Sachs & Co. LLC acted as exclusive financial advisor to Rosetta Stone’s
       Board of Directors, and Hogan Lovells US LLP served as the company’s legal
       advisor. Schulte Roth & Zabel LLP acted as Cambium’s legal advisor in connection
       with the transaction.

       24.     The Offer Price is inadequate consideration for and does not reflect fair value for

the Company. Further, the Recommendation Statement concedes that the Company’s executive

officers and the members of the Board have interests in the Proposed Transaction “that are different

from, or in addition to, those of the Company’s other stockholders” that could potentially cause

them to enter into such an unfair transaction. See Recommendation Statement at 5. It is therefore




                                                7
          Case 1:20-cv-07661-AJN Document 1 Filed 09/17/20 Page 8 of 19




imperative that shareholders receive the material information (discussed in detail below) that

Defendants have omitted from the Recommendation Statement, which is necessary for

shareholders to make an informed decision on whether to tender their shares in the Tender Offer.

B.     The Misleading Recommendation Statement Omits Material Information

       25.     On September 15, 2020, Defendants filed a materially incomplete and misleading

Recommendation Statement with the SEC. The Individual Defendants were obligated to carefully

review the Recommendation Statement before it was filed with the SEC and disseminated to the

Company’s shareholders to ensure that it did not contain any material misrepresentations or

omissions. However, the Recommendation Statement misrepresents or omits material information

that is necessary for Rosetta Stone shareholders to make an informed decision concerning whether

to tender their shares, in violation of Sections 14(d)(4), 14(e), and 20(a) of the Exchange Act and

Rule 14d-9 and in breach of the Individual Defendants’ duty of candor/disclosure.

The Misleadingly Incomplete Summary of the Sales Process

       26.     In the section summarizing the Background of the Merger, the Recommendation

Statement states that Rosetta Stone executed confidentiality agreements with numerous parties,

but fails to disclose whether such agreements contained a “don’t ask don’t waive” (“DADW”)

provision, including whether those provisions had fallen away upon the execution of the Merger

Agreement or were still in effect.

       27.     The express communication of the existence of such provisions is material to

Rosetta Stone shareholders, as it bears directly on the ability of parties that expressed interest in

acquiring the Company to offer them a better deal. The failure to plainly disclose the existence of

DADW provisions creates the false impression that any of the parties who signed confidentiality

agreements could have made a superior proposal. However, if those confidentiality agreements




                                                 8
          Case 1:20-cv-07661-AJN Document 1 Filed 09/17/20 Page 9 of 19




contained DADW provisions, then those parties could only make a superior proposal by breaching

the agreement—since in order to make the superior proposal, they would have to ask for a waiver,

either directly or indirectly. Thus, the omission of this material information renders the

descriptions of the confidentiality agreements the Company entered into in the Background of the

Merger section of the Recommendation Statement misleading. Any reasonable shareholder would

deem the fact that the most likely potential topping bidders in the marketplace may be precluded

from making a superior offer to significantly alter the total mix of information.

The Misleadingly Incomplete Summary of the Company’s Financial Projections and Goldman
Sachs’ Fairness Opinion

       28.     First, the Recommendation Statement omits critical financial projections,

including Rosetta Stone’s net income projections (the “Net Income Projections”) from all six

versions of the projections and the unlevered free cash flow projections for all cases of projections

but the final August 2020 10-year Projections (the “Cash Flow Projections”). Defendants elected

to include a summary of the Company’s financial projections in the Recommendation Statement,

but they excised and failed to disclose the Net Income Projections and Cash Flow Projections.

By disclosing certain projections in the Recommendation Statement and withholding the Net

Income Projections and Cash Flow Projections, Defendants render the tables of projections on

pages 42-43 of the Recommendation Statement materially incomplete and provide a misleading

valuation picture of Rosetta Stone to its shareholders. Simply put, net income projections and

unlevered free cash flow projections are irreplaceable when it comes to fully and fairly

understanding a company’s projections and value.

       29.     Unlike poker where a player must conceal his unexposed cards, the object of a

recommendation statement is to put all one’s cards on the table face-up. In this case only some

of the cards were exposed—the others were concealed. If a recommendation statement discloses



                                                 9
         Case 1:20-cv-07661-AJN Document 1 Filed 09/17/20 Page 10 of 19




financial projections and valuation information, such projections must be complete and accurate.

The question here is not the duty to speak, but liability for not having spoken enough. With

regard to future events, uncertain figures, and other so-called soft information, a company may

choose silence or speech elaborated by the factual basis as then known—but it may not choose

half-truths. Accordingly, Defendants have disclosed some of the projections but have omitted the

Net Income Projections. This omission renders the projections included in the Recommendation

Statement misleadingly incomplete.

       30.     Second, the Recommendation Statement describes Goldman Sachs’ fairness

opinion and valuation analyses performed in support of its opinion. Defendants concede the

materiality of this information in citing Goldman Sachs’ fairness opinion and their valuation

analyses among the “material” factors the Board considered in making its recommendation to

Rosetta Stone shareholders. RS at 25; see also RS at 32 (“The following is a summary of the

material financial analyses delivered by Goldman Sachs to the Board in connection with rendering

the opinion described above.”). However, the summary of Goldman Sachs’ fairness opinion and

analyses provided in the Recommendation Statement fails to include key inputs and assumptions

underlying its analysis. Without this information, as described below, Rosetta Stone’s shareholders

are unable to fully understand the analysis and, thus, are unable to determine what weight, if any,

to place on Goldman Sachs’ fairness opinion in deciding whether to tender their shares in the

Tender Offer. The following omitted information, if disclosed, would significantly alter the total

mix of information available to Rosetta Stone’s shareholders.

       31.     In summarizing Goldman Sachs’ Selected Publicly Traded Companies Analysis,

the Recommendation Statement fails to disclose the individual multiples of each company utilized

in the analysis. A fair summary of a comparable companies or transactions analysis requires the




                                                10
         Case 1:20-cv-07661-AJN Document 1 Filed 09/17/20 Page 11 of 19




disclosure of the actual multiples for each company or transaction used in the analysis—as

illustrated in the summary of Goldman’s Selected Transactions Analysis. Merely providing

average value that a banker calculated without any further information is insufficient, as

shareholders are unable to assess whether the banker applied appropriate multiples, or, instead,

applied unreasonably low multiples in order to present the Merger Consideration in the most

favorable light. Accordingly, the omission of this material information renders the summary of

this analyses provided in the Recommendation Statement misleading.

       32.    Similarly, in summarizing Goldman Sachs’ Premia Analysis, the Recommendation

Statement fails to disclose the identity of the transactions or the individual premiums observed.

The Recommendation Statement simply states the quartiles. This disclosure is insufficient and

renders the summary misleadingly incomplete.

       33.    In summarizing Goldman Sachs’ Illustrative Discounted Cash Flow Analysis

(DCF), the Recommendation Statement fails to disclose: (i) the inputs and assumptions underlying

the selection of the discount rate range of 10.0% to 12.0% (including the Company-specific

WACC and CAPM components); (ii) the net cash of the Company as of June 30, 2020, (iii) the

value of the Company’s net operating loss tax attributes; and (iv) the actual terminal values

calculated.

       34.    These key inputs are material to Rosetta Stone shareholders, and their omission

renders the summary of Goldman Sachs’ Discounted Cash Flow Analysis incomplete and

misleading. As a highly-respected professor explained in one of the most thorough law review

articles explaining the fundamental flaws with the valuation analyses bankers perform in support

of fairness opinions: in a discounted cash flow analysis a banker takes management’s forecasts,

and then makes several key choices “each of which can significantly affect the final valuation.”




                                               11
            Case 1:20-cv-07661-AJN Document 1 Filed 09/17/20 Page 12 of 19




Steven M. Davidoff, Fairness Opinions, 55 Am. U.L. Rev. 1557, 1576 (2006). Such choices

include “the appropriate discount rate, and the terminal value…” Id. As Professor Davidoff

explains:

       There is substantial leeway to determine each of these, and any change can
       markedly affect the discounted cash flow value. For example, a change in the
       discount rate by one percent on a stream of cash flows in the billions of dollars can
       change the discounted cash flow value by tens if not hundreds of millions of
       dollars….This issue arises not only with a discounted cash flow analysis, but with
       each of the other valuation techniques. This dazzling variability makes it difficult
       to rely, compare, or analyze the valuations underlying a fairness opinion unless full
       disclosure is made of the various inputs in the valuation process, the weight
       assigned for each, and the rationale underlying these choices. The substantial
       discretion and lack of guidelines and standards also makes the process vulnerable
       to manipulation to arrive at the “right” answer for fairness. This raises a further
       dilemma in light of the conflicted nature of the investment banks who often provide
       these opinions.

Id. at 1577-78 (emphasis added).

       35.      Without the above, material information, Rosetta Stone shareholders cannot

evaluate for themselves the reliability of Goldman Sachs’ Discounted Cash Flow Analysis, make

a meaningful determination of whether the implied equity value per share range reflects the true

value of the Company or was the result of Goldman Sachs’ unreasonable judgment, and make an

informed decision regarding whether to tender their shares in the Tender Offer.

       36.      In sum, the omission and/or misstatement of the above-referenced information

renders statements in the Recommendation Statement materially incomplete and misleading in

contravention of the Exchange Act and in breach of the duty of candor/disclosure. Absent

disclosure of the foregoing material information prior to the expiration of the Tender Offer,

Plaintiff and other Rosetta Stone shareholders will be unable to make a fully-informed decision

regarding whether to tender their shares, and they are thus threatened with irreparable harm,

warranting the injunctive relief sought herein.




                                                  12
         Case 1:20-cv-07661-AJN Document 1 Filed 09/17/20 Page 13 of 19




                                         COUNT I
         (Against All Defendants for Violation of Section 14(e) of the Exchange Act)

       37.     Plaintiff incorporates each and every allegation set forth as if fully set forth herein.

       38.     Section 14(e) of the Exchange Act provides that it is unlawful “for any person to

make any untrue statement of a material fact or omit to state any material fact necessary in order

to make the statements made, in the light of the circumstances under which they are made, not

misleading…” 15 U.S.C. §78n(e).

       39.     Defendants violated § 14(e) of the Exchange Act by issuing the Recommendation

Statement in which they made untrue statements of material facts or failed to state all material

facts necessary in order to make the statements made, in the light of the circumstances under which

they are made, not misleading, in connection with the Tender Offer. Defendants knew or

recklessly disregarded that the Recommendation Statement failed to disclose material facts

necessary in order to make the statements made, in light of the circumstances under which they

were made, not misleading.

       40.     The Recommendation Statement was prepared, reviewed, and/or disseminated by

Defendants. It misrepresented and/or omitted material facts, including material information about

the consideration offered to shareholders via the Tender Offer and the intrinsic value of the

Company.

       41.     In doing so, Defendants made untrue statements and/or omitted material facts

necessary to make the statements made not misleading. Each of the Individual Defendants, by

virtue of their roles as officers and/or directors, were aware of the omitted information but failed

to disclose such information, in violation of Section 14(e). The Individual Defendants were

therefore reckless, as they had reasonable grounds to believe material facts existed that were

misstated or omitted from the Recommendation Statement, but nonetheless failed to obtain and



                                                 13
           Case 1:20-cv-07661-AJN Document 1 Filed 09/17/20 Page 14 of 19




disclose such information to shareholders although they could have done so without extraordinary

effort.

          42.   The omissions and incomplete and misleading statements in the Recommendation

Statement are material in that a reasonable shareholder would consider them important in deciding

whether to tender their shares. In addition, a reasonable investor would view the information

identified above which has been omitted from the Recommendation Statement as altering the “total

mix” of information made available to shareholders.

          43.   Defendants knowingly or with deliberate recklessness omitted the material

information identified above from the Recommendation Statement, causing certain statements

therein to be materially incomplete and therefore misleading.              Indeed, while Defendants

undoubtedly had access to and/or reviewed the omitted material information in connection with

approving the Proposed Transaction, they allowed it to be omitted from the Recommendation

Statement, rendering certain portions of the Recommendation Statement materially incomplete

and therefore misleading.

          44.   The misrepresentations and omissions in the Recommendation Statement are

material to Plaintiff, and Plaintiff will be deprived of her entitlement to make a fully informed

decision if such misrepresentations and omissions are not corrected prior to the Expiration Date.

                                        COUNT II
  (Against all Defendants for Violations of Section 14(d)(4) of the Exchange Act and SEC
                            Rule 14d-9, 17 C.F.R. § 240.14d-9)

          45.   Plaintiff incorporates each and every allegation set forth as if fully set forth herein.

          46.   Defendants have caused the Recommendation Statement to be issued with the

intention of soliciting shareholder support of the Proposed Transaction.

          47.   Section 14(d)(4) of the Exchange Act and SEC Rule 14d-9 promulgated




                                                   14
         Case 1:20-cv-07661-AJN Document 1 Filed 09/17/20 Page 15 of 19




thereunder require full and complete disclosure in connection with tender offers. Specifically,

Section 14(d)(4) provides that:

                Any solicitation or recommendation to the holders of such a security
                to accept or reject a tender offer or request or invitation for tenders
                shall be made in accordance with such rules and regulations as the
                Commission may prescribe as necessary or appropriate in the public
                interest or for the protection of investors.

        48.     SEC Rule 14d-9(d), which was adopted to implement Section 14(d)(4) of the

Exchange Act, provides that:

                Information required in solicitation or recommendation. Any
                solicitation or recommendation to holders of a class of securities
                referred to in section 14(d)(1) of the Act with respect to a tender
                offer for such securities shall include the name of the person making
                such solicitation or recommendation and the information required
                by Items 1 through 8 of Schedule 14D-9 (§ 240.14d-101) or a fair
                and adequate summary thereof.

        49.     In accordance with Rule 14d-9, Item 8 of a Schedule 14D-9 requires a Company’s

directors to:

                Furnish such additional information, if any, as may be necessary to
                make the required statements, in light of the circumstances under
                which they are made, not materially misleading.

        50.     The omission of information from a recommendation statement will violate

Section 14(d)(4) and Rule 14d-9 if other SEC regulations specifically require disclosure of the

omitted information.

        51.     The Recommendation Statement violates Section 14(d)(4) and Rule 14d-9

because it omits material facts, including those set forth above, that render the Recommendation

Statement misleadingly incomplete. Defendants knowingly or with deliberate recklessness

omitted the material information identified above from the Recommendation Statement, causing

certain statements therein to be materially incomplete and therefore misleading. Indeed, while




                                                  15
           Case 1:20-cv-07661-AJN Document 1 Filed 09/17/20 Page 16 of 19




Defendants undoubtedly had access to and/or reviewed the omitted material information in

connection with approving the Proposed Transaction, they allowed it to be omitted from the

Recommendation Statement, rendering certain portions of the Recommendation Statement

materially incomplete and therefore misleading.

          52.    The misrepresentations and omissions in the Recommendation Statement are

material to Plaintiff, and Plaintiff will be deprived of the right to make a fully informed decision

if such misrepresentations and omissions are not corrected prior to the Expiration Date.

                                           COUNT III
           (Against all Defendants for Violations of Section 20(a) of the Exchange Act)

          53.    Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          54.    The Individual Defendants acted as controlling persons of Rosetta Stone within

the meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their positions

as officers and/or directors of Rosetta Stone, and participation in and/or awareness of the

Company’s operations and/or intimate knowledge of the incomplete and misleading statements

contained in the Recommendation Statement filed with the SEC, they had the power to influence

and control and did influence and control, directly or indirectly, the decision making of the

Company, including the content and dissemination of the various statements that Plaintiff

contends are materially incomplete and misleading.

          55.    Each of the Individual Defendants was provided with or had unlimited access to

copies of the Recommendation Statement and other statements alleged by Plaintiff to be

misleading prior to and/or shortly after these statements were issued and had the ability to prevent

the issuance of the statements or cause the statements to be corrected.

          56.    In particular, each of the Individual Defendants had direct and supervisory



                                                   16
          Case 1:20-cv-07661-AJN Document 1 Filed 09/17/20 Page 17 of 19




involvement in the day-to-day operations of the Company, and, therefore, is presumed to have

had the power to control or influence the particular transactions giving rise to the Exchange Act

violations alleged herein, and exercised the same. The Recommendation Statement contains the

unanimous recommendation of each of the Individual Defendants to approve the Tender Offer.

They were thus directly involved in preparing the Recommendation Statement.

       57.      In addition, as the Recommendation Statement sets forth at length, and as

described herein, the Individual Defendants were involved in negotiating, reviewing, and

approving the Merger Agreement. The Recommendation Statement purports to describe the

various issues and information that the Individual Defendants reviewed and considered. The

Individual Defendants participated in drafting and/or gave their input on the content of those

descriptions.

       58.      By virtue of the foregoing, the Individual Defendants have violated Section 20(a)

of the Exchange Act.

       59.      As set forth above, the Individual Defendants had the ability to exercise control

over and did control a person or persons who have each violated Sections 14(e) and 14(d)(4) and

Rule 14d-9, by their acts and omissions as alleged herein. By virtue of their positions as

controlling persons, these defendants are liable pursuant to Section 20(a) of the Exchange Act.

As a direct and proximate result of Individual Defendants’ conduct, Plaintiff will be irreparably

harmed.

       60.      Plaintiff has no adequate remedy at law. Only through the exercise of this Court’s

equitable powers can Plaintiff be fully protected from the immediate and irreparable injury that

Defendants’ actions threaten to inflict.




                                                17
           Case 1:20-cv-07661-AJN Document 1 Filed 09/17/20 Page 18 of 19




                                         COUNT IV
           (Against the Individual Defendants for Breach of Their Fiduciary Duty of
                                      Candor/Disclosure)

          61.   Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          62.   By virtue of their role as directors and/or officers of the Company, the Individual

Defendants directly owed Plaintiff and all Company shareholders a fiduciary duty of

candor/disclosure, which required them to disclose fully and fairly all material information within

their control when they seek shareholder action, and to ensure that the Recommendation

Statement did not omit any material information or contain any materially misleading statements.

          63.   As alleged herein, the Individual Defendants breached their duty of

candor/disclosure by approving or causing the materially deficient Recommendation Statement

to be disseminated to Plaintiff and the Company’s other public shareholders.

          64.   The misrepresentations and omissions in the Recommendation Statement are

material, and Plaintiff will be deprived of his right to make an informed decision on whether to

tender his shares if such misrepresentations and omissions are not corrected prior to the

Expiration Date. Where a shareholder has been denied one of the most critical rights he or she

possesses—the right to fully informed corporate suffrage—the harm suffered is an individual and

irreparable harm.

          65.   Plaintiff has no adequate remedy at law. Only through the exercise of this Court’s

equitable powers can Plaintiff be fully protected from the immediate and irreparable injury that

Defendants’ actions threaten to inflict.



//




                                                  18
         Case 1:20-cv-07661-AJN Document 1 Filed 09/17/20 Page 19 of 19




                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays for judgment and relief as follows:

       A.      Preliminarily enjoining Defendants and all persons acting in concert with them

from proceeding with the Tender Offer or taking any steps to consummate the Proposed

Transaction, until the Company discloses the material information discussed above which has been

omitted from the Recommendation Statement;

       B.      Rescinding, to the extent already implemented, the Merger Agreement or any of

the terms thereof, or granting Plaintiff rescissory damages

       C.      Directing the Defendants to account to Plaintiff for all damages sustained as a result

of their wrongdoing;

       D.      Awarding Plaintiff the costs and disbursements of this action, including reasonable

attorneys’ and expert fees and expenses; and

       E.      Granting such other and further relief as this Court may deem just and proper.

                                         JURY DEMAND

       Plaintiffs demand a trial by jury on all issues so triable.

 Dated: September 17, 2020                            MONTEVERDE & ASSOCIATES PC
                                                      By: /s/ Juan E. Monteverde
                                                         Juan E. Monteverde (JM-8169)
                                                         The Empire State Building
                                                         350 Fifth Avenue, Suite 4405
                                                         New York, NY 10118
                                                         Tel: (212) 971-1341
                                                         Fax: (212) 202-7880
                                                         Email: jmonteverde@monteverdelaw.com

                                                         Attorneys for Plaintiff




                                                 19
